Exhibit G
May 30,2018
                                                                                 The GEO Group, Inc.
                                                                                Corporate Headquarters
Peter Edge                                                                        One Park Place. Suite 700
Acting Deputy Director                                                             621 Northwest 53'd Street
                                                                                  Boca Raton . Florida 33487
Immigration and Customs Enforcement                    JUN 0 1 2018
Office of the Director                                                                  TEL:   561 999 7304
       111                                                                                     561 999 7738
500 12 Street, SW                                                                      FAX;
                                                                                     www.geogroup.com
Washington, DC 20536                                                              gzoley@geogroup.com


Dear Deputy Director Edge:

•     On February 14, 2018, GEO submitted a Request for Equitable Adjustment in the amount of
    • • • • • related to out-of-scope costs in defending ICE Policy providing -               per day
      payment to detainee workers. The ICE Policy is alleged to be in violation of state minimum
      wage laws in class action lawsuits filed by the Plaintiffs: State of Washington; former Aurora,
      Colorado detainees; former Tacoma, Washington detainees; and former Adelanto, California
      detainees.

•    On Aptil 18, 2018, GEO sent ICE updated individual Requests for Equitable Adjustments for
     Aurora, Colorado; Adelanto, California; and Tacoma, Washington ICE Facilities totaling


•     As of May 24, 2018, the legal total expenses have increased to

•    We are deeply alarmed at the rapidly increasing costs in defending these lawsuits without
     reimbursement from ICE, or assistance in their defense by the Department of Justice (DOJ).

•    Continued defense of these lawsuits is likely to cost $15-20 million with an expense of tens of
     millions in the event of a final negative ruling by the coutts.

•     We have conducted an estimation of the costs necessary to achieve compliance with the
      Plaintiffs.




•     We urgently implore DOJ to take over the defense of these lawsuits and reimburse GEO for
      its costs.




                                         2018-ICLI-00052 3404
